DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “dowel” in claim 4 is used by the claim to mean “a connecting piece or block,” while the accepted meaning is “a peg of wood, metal, or plastic without a distinct head, used for holding together components of a structure.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schreiner US 4,377,241.
Regarding claim 1, Schreiner discloses mobile device for plants comprising: a) a vertical frame (Schreiner, Figure 1); b) at least one bin (36); c) at least one horizontal member (34) having at least one rail (32) for supporting the at least one bin; and d) a horizontal base (12) for supporting the vertical frame and at least one horizontal member.
Regarding claim 4, Schreiner further discloses the vertical frame is secured to the horizontal base by at least one dowel (22).
Regarding claim 7, Schreiner further discloses the bin includes a lip (Schreiner, Figure 1) for engaging the rail of the horizontal member.
Regard claim 8, Schreiner further discloses each horizontal member includes a pair of rails for supporting multiple bins on opposite sides of the mobile device (Schreiner, Figure 5).
Regarding claim 9, Schreiner further discloses the bin includes a lip for engaging one of the pair of rails (Schreiner, Figure 1).
Regarding claim 10, Schreiner further discloses the pair of rails forms U-channel on a top surface of the horizontal member (Schreiner, Figure 5).
Regarding claim 12, Schreiner further discloses the vertical frame, horizontal member and the horizontal base are fabricated from at least one material selected from wood, metal or synthetic material or combinations thereof (Schreiner, column 3: lines 32-36).

Claim(s) 1-4, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leigh US 2015/0351328.
Regarding claim 1, Leigh discloses mobile device for plants comprising: a) a vertical frame (109, 110); b) at least one bin (105); c) at least one horizontal member (111) having at least one rail for supporting the at least one bin; and d) a horizontal base (Leigh, Figure 6) for supporting the vertical frame and at least one horizontal member.
Regarding claims 2 and 3, Leigh further discloses a plurality of swivel wheels with a braking feature on the horizontal base, to facilitate moving the mobile device (Leigh, ¶0031).
Regarding claim 4, Leigh further discloses the vertical frame is secured to the horizontal base by at least one dowel (103).
Regarding claim 7, Leigh further discloses the bin includes a lip (112) for engaging the rail of the horizontal member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner US 4,377,241 in view of Field US 4,552,272.
Regarding claims 5 and 11, Schreiner discloses the device of claim 1 but does not disclose the bin including an adjustable divider that can be positioned in one of a plurality of slots on opposite sides. Field teaches a bin with an adjustable divider (14) that can be positioned in one of a plurality of slots (34) on opposite sides. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bin of Schreiner with the adjustable divers and slots of Field, as to provide a way to partition the space within the bin. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner US 4,377,241 in view of Wilson US 5,595,395.
Regarding claim 6, Schreiner discloses the device of claim 1, but does not explicity disclose the bins being colored. However, it has been held that  matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art In re Seid. Wilson discloses colored bins (Wilson, column 5: lines 37-40). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bin of Schreiner so that it was colored, as taught by Wilson, as to enhance the aesthetic design of the bin. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leigh US 2015/0351328 in view of Wilson US 5,595,395.
Regarding claim 6, Leigh discloses the device of claim 1, but does not explicity disclose the bins being colored. However, it has been held that  matters relating to ornamentation only In re Seid. Wilson discloses colored bins (Wilson, column 5: lines 37-40). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bin of Leigh so that it was colored, as taught by Wilson, as to enhance the aesthetic design of the bin. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642